[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            MAR 09, 2007
                             No. 06-13709                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 06-00002-CR-FTM-29SPC

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

CARLOS VELASCO-VENANCIO,
a.k.a. Remo Cortez Guzman,
a.k.a. Romeo Cortez Guzman,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (March 9, 2007)

Before BLACK, MARCUS and FAY, Circuit Judges.

PER CURIAM:
      Carlos Velasco-Venancio appeals his 46-month sentence for illegal reentry

into the United States by an aggravated felon, in violation of 8 U.S.C. § 1326(a),

(b)(2). Velasco-Venancio challenges the district court’s procedure in applying the

18 U.S.C. § 3553(a) factors as well as the reasonableness of the length of his

sentence. For the reasons set forth more fully below, we affirm.

      We review the final sentence imposed by the district court for

reasonableness. United States v. Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005).

When evaluating the reasonableness of a sentence, we consider the factors

outlined in 18 U.S.C. § 3553(a) and the district court’s reasons for imposing the

particular sentence. United States v. Williams, 456 F.3d 1353, 1360-61 (11th Cir.

2006), pet. for cert. filed, (U.S. Oct. 19, 2006) (No. 06-7352). Unreasonableness

may be procedural, when the court’s procedure does not follow Booker’s1

requirements, or substantive. See United States v. Hunt, 459 F.3d 1180, 1182 n.3

(11th Cir. 2006). When imposing a sentence, the district court must first correctly

calculate the Guidelines. United States v. Talley, 431 F.3d 784, 786 (11th Cir.

2005). Second, the district court must consider the following factors to determine

a reasonable sentence:

       (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness

      1
          United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005).

                                               2
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Id.

      “[T]here is a range of reasonable sentences from which the district court may

choose” and the burden of establishing that the sentence is unreasonable in light of

the record and the § 3553(a) factors lies with the party challenging the sentence.

Id. at 788. “The weight to be accorded any given § 3553(a) factor is a matter

committed to the sound discretion of the district court[,]” and we will not

“substitute our judgment in weighing the relevant factors because our review is not

de novo.” Williams, 456 F.3d at 1363 (citation, quotation marks, and alteration

omitted). Although a sentence within the Guidelines range is not, per se,

reasonable, the use of the Guidelines remains central to the sentencing process and

we ordinarily expect a sentence within the Guidelines range to be reasonable.

Talley, 431 at 787-88. However, the district court’s choice of a sentence is not

unfettered. Williams, 456 F.3d at 1363. “When reviewing the length of a sentence

for reasonableness, we will remand for resentencing if we are left with the definite

and firm conviction that the district court committed a clear error of judgment in

                                          3
weighing the § 3553(a) factors by arriving at a sentence that lies outside the range

of reasonable sentences dictated by the facts of the case.” Id.

      Velasco-Venancio’s 46-month sentence is at the high end of the applicable

advisory Guideline range. When imposing this sentence, the district court stated

that it considered all of the § 3553 factors and that its sentence was sufficient but

not greater than necessary to comply with the purposes of sentencing. The court’s

additional comments reflect that it was aware of the presence of Velasco-

Venancio’s family and children in the United States, but that its focus was on

Velasco-Venancio’s criminal history and the need for deterrence.

      Although the district court did not discuss each § 3553(a) factor, it was not

required to do so. Talley, 431 F.3d at 786. Moreover, “an acknowledgment by the

district court that it has considered the defendant’s arguments and the factors in

section 3553(a) is sufficient under Booker.” Id. at 786. Here, the district court

stated that it considered all of the § 3553 factors. We, therefore, discern no

procedural unreasonableness. See Hunt, 459 F.3d at 1186 (holding that court’s

express consideration of the § 3553(a) factors, and its decision to give considerable

weight to the Guidelines in that case, comported with Booker’s requirements).

      To the extent that the court gave Velasco-Venancio’s criminal history, the

need for deterrence, and the applicable Guidelines range more weight than the



                                           4
mitigating evidence Velasco-Venancio presented, this decision was committed to

the court’s discretion. Williams, 456 F.3d at 1363. In reviewing Velasco-

Venancio’s sentence, we cannot say that the court exceeded its discretion.

Velasco-Venancio’s sentence was at the high end of his advisory Guideline range

and slightly less than one fifth (48 months) of the applicable 20-year (240-month)

statutory maximum term of imprisonment. 8 U.S.C. § 1326(a), (b)(2). Velasco-

Venancio’s criminal history included two arrests giving rise to three prior illegal

reentry convictions. Given these considerations, Velasco-Venancio’s reliance on

the presence of his family and children in the United States and the positive aspects

of his history and characteristics does not create “the definite and firm conviction

that the district court committed a clear error of judgment in weighing the

§ 3553(a) factors by arriving at a sentence that lies outside the range of reasonable

sentences dictated by the facts of the case.” Williams, 456 F.3d at 1363.

Accordingly, Velasco-Venancio has failed to establish that his sentence is

substantively unreasonable. In light of the foregoing, we

      AFFIRM.




                                           5